DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-19 and 28 in the reply filed on 10/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Examiner acknowledges that if the product claims are found to be allowable, method claims 20-27 would then be eligible for rejoinder.
Claims 1-19 and 28 are currently being examined. Claims 20-27 are withdrawn.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
- Claim 1, Line 2: It appears the letter “A” should be lower case.
- Claim 3: It appears that several of the recited flame-retardant additives being with an upper-case letter. It appears those additives should instead begin with a lower-case letter.
- Claim 3, Line 3: It appears the word “reatardant” is a misspelling.
- Claim 3, Line 6: It appears the word “Alkyylsilane” is a misspelling.
- Claim 3, Line 7: It appears the word “Ttetraethylene” is a misspelling.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 3 recites the limitation "said additive-to-said liquid solvent ratio in said mixture".  There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 4 recites the limitation "said liquid additive-to-said liquid solvent ratio in said mixture".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 11 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2019/0214672 A1), herein referred to as Chang.
With respect to claim 1, Chang teaches [0035 and 0040] an anodeless lithium battery. The battery (shown in Figure 1A) comprises a cathode 18 which includes a cathode current collector 14 and a cathode active material layer 15 disposed on the cathode current collector. Chang further teaches an anode current collector 11 with no active material being formed on the anode current collector. A porous polymer membrane (separator) 16 is disposed between the anode current collector 11 and the cathode 18. The cathode 18 is in ionic contact with solid electrolyte (first electrolyte) 13 and a composite electrolyte (second electrolyte) 12 is positioned between the cathode and the anode current collector and in ionic contact with the solid electrolyte. 



    PNG
    media_image1.png
    176
    463
    media_image1.png
    Greyscale

	Chang teaches [0054] the electrolyte present in the composite electrolyte can be a polymer ionic liquid (polymer electrolyte).
	With respect to claim 5, Chang teaches [0049] the composite electrolyte can include a polymer electrolyte such as polyvinylidene fluoride or polyvinyl chloride.
	With respect to claim 6, Chang teaches (Figure 1A) the cathode 18 and anode current collector 11 are free of polymer electrolyte since the polymer electrolyte is contained in the composite electrolyte 12.
	With respect to claim 7, Chang teaches [0101] the anodeless lithium battery can be a lithium air battery or a lithium sulfur battery.
	 With respect to claim 11, Chang teaches [0044] the solid electrolyte (first electrolyte) can include an organic solid electrolyte (polymer electrolyte) or an inorganic solid electrolyte.
	With respect to claim 28, Chang teaches [0035 and 0040] an anodeless lithium battery. The battery (shown in Figure 1A above) comprises a cathode 18 which includes a cathode current collector 14 and a cathode active material layer 15 disposed on the cathode current collector. Chang further teaches an anode current collector 11 with no active material being formed on the anode current collector. Chang further teaches [0044] a solid electrolyte 13 disposed between the cathode and anode current collector wherein the solid electrolyte can include organic solid electrolytes (polymer electrolytes) such as polyethylene oxide derivatives, polypropylene oxide derivatives or polyvinylidene fluoride.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2019/0214672 A1), herein referred to as Chang, in view of Pan et al. (US 20180277894 A1), herein referred to as Pan.
The Chang reference does not appear to explicitly teach the limitations of claims 2-4. However, in view of claims 2-4, Pan teaches a lithium secondary battery that contains a non-flammable electrolyte.
In view of claim 2, Pan teaches [0027] a lithium battery comprising an electrolyte that contains a lithium salt dissolved in a liquid solvent having a lithium salt concentration from 0.01 M to 10 M so that the electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20° C., a vapor pressure less than 60% of the vapor pressure of the liquid solvent alone, a flash point at least 20 degrees Celsius higher than a flash point of the liquid solvent alone, a flash point higher than 200° C., or no flash point. Since Pan teaches a concentration of lithium salt that overlap the claimed range of 1.5 to 14 M, a prima facie case of obviousness exists because the claimed range overlaps the range disclosed by the prior art (See MPEP Chapter 2144.05).
In view of claims 3,4 and 8, Pan teaches [0032 and 0035] the liquid solvent can include a co-solvent of a cooking oil such as canola oil (flame retardant additive) along with a liquid selected from the group consisting of 1,3-dioxolane (DOL), 1,2-dimethoxyethane (DME), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2-ethoxyethyl ether (EEE), sulfone, sulfolane, ethylene carbonate (EC), dimethyl carbonate (DMC), methylethyl carbonate (MEC), diethyl carbonate (DEC), ethyl propionate, methyl propionate, propylene carbonate (PC), gamma-butyrolactone (γ-BL), acetonitrile (AN), ethyl acetate (EA), propyl formate (PF), methyl formate (MF), toluene, xylene, methyl acetate (MA), fluoroethylene carbonate (FEC), vinylene carbonate (VC), allyl ethyl carbonate (AEC), a hydrofluoroether, and combinations thereof, wherein said co-solvent-to-cooking oil ratio is from 0.1/99.9 to 95/5 by weight (preferably from 1/99 to 90/10 and more preferably from 5/95 to 85/15).
In view of claim 9, Pan teaches [0038] the lithium salt may be selected from lithium perchlorate, lithium hexafluorophosphate, lithium borofluoride, lithium hexafluoroarsenide, lithium trifluoro-metasulfonate, bis-trifluoromethyl sulfonylimide lithium, lithium bis(oxalato)borate, lithium oxalyldifluoroborate, lithium oxalyldifluoroborate, lithium nitrate, Li-fluoroalkyl-phosphates, lithium bisperfluoro-ethysulfonylimide, lithium bis(trifluoromethanesulphonyl)imide, lithium bis(fluorosulphonyl)imide, lithium trifluoromethanesulfonimide, an ionic liquid lithium salt, or a combination thereof.
In view of claim 10, Pan teaches [0075] the molar fraction of lithium salt in the electrolyte is greater than 0.2 and can be as high as 0.5.
In view of claims 12 and 13, Pan teaches [0046] the electrolyte may further contain an ionic liquid solvent comprised of an ionic liquid solvent having a cation selected from tetraalkylammonium, di-, tri-, or tetra-alkylimidazolium, alkylpyridinium, dialkyl-pyrrolidinium, dialkylpiperidinium, tetraalkylphosphonium, trialkylsulfonium, or a combination thereof. The room temperature ionic liquid preferably has an anion selected from BF4−, B(CN)4−, CH3BF3−, CH2CHBF3−, CF3BF3−, C2F5BF3− or the like.
	In view of claims 14 and 15, Pan teaches [0050] the anode current collector may be selected from copper foil or web, carbon- or graphene-coated copper foil or web, stainless steel foil or web, carbon- or graphene-coated steel foil or web, titanium foil or web, carbon- or graphene-coated titanium foil or web carbon or graphite paper, carbon or graphite fiber fabric, flexible graphite foil, graphene paper or film, or a combination thereof.
	At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the battery teachings of Chang to include the teachings of Pan directed to employing a non-flammable quasi-solid electrolyte in order to devise a battery with an electrolyte composition that has a reduced probability of initiating a fire and also has sufficient ion conductivity properties to improve battery cycling performance.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2019/0214672 A1), herein referred to as Chang, in view of Ishikawa et al. (US 2020/0036043 A1), herein referred to as Ishikawa.
The Chang reference does not appear to explicitly teach the limitations of claim 19. However, Ishikawa teaches an electrolyte solution comprising a flame-retardant material for a secondary battery. In view of claim 19, Ishikawa teaches [0130] a separator comprised of glass fibers.
	At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the battery teachings of Chang to include the teachings of Ishikawa directed to employing a separator comprised of glass fibers because separators comprised of glass fibers are a known choice for batteries and are desirable for their durability and resistance to reacting with electrolytes.

Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724